Exhibit 13 Annual Report to Certificate Holders GREAT NORTHERN IRON ORE PROPERTIES One Hundred Fourth Annual Report of the Trustees to Certificate Holders for Year Ended December 31, 2010 For information about the termination of the Trust in the year 2015, please refer to pages 3 & 4 of this annual report. GREAT NORTHERN IRON ORE PROPERTIES W-1290 First National Bank Building 332 Minnesota Street Saint Paul, Minnesota 55101-1361 (651) 224-2385 Fax (651) 224-2387 www.gniop.com Trustees Officers Joseph S. Micallef Joseph S. Micallef
